ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 14-227, concluding that VINCENT JOSEPH GAUGHAN of MOUNT HOLLY, who was admitted to the bar of this State in 1991, should be admonished for violating RPC 8.1(b) (failure to cooperate with disciplinary authorities), and good cause appearing;
*8It is ORDERED that VINCENT JOSEPH GAUGHAN is hereby admonished; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.